DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (8,960,830) in view of Maruyama et al. (5,757,399).

 	Regarding claim 1, Miura teaches a liquid discharge apparatus, comprising: 
a casing having a first surface (fig. 5, bottom on page) and a second surface (fig. 5, top on page) positioned apart from each other in a first direction (fig. 5, vertical on page), a third surface and a fourth surface positioned apart from each other in a second direction perpendicular to the first direction (fig. 5, sides overlapped on page, direction into page), and a fifth surface (fig. 5, left on page) and a sixth surface (fig. 5, right on page) positioned apart from each other in a third direction (fig. 5, horizontal on page) perpendicular to the first direction and the second direction, the first surface having a first opening  (fig. 3, item 128) and a discharge opening (fig. 4, opening through which P exits casing) through which a continuous sheet is discharged; 
a waste liquid storage section (fig. 5, item 115) positioned in an internal space of the casing and configured to be pulled out from the casing through the first opening (see fig. 5; 

a conveyor (fig. 2, item 109) configured to convey the continuous sheet that extends from the sheet accommodating section to the discharge opening (compare figs. 2, 4, 5); 
a head (fig. 5, item 104) positioned between the waste liquid storage section and the fifth surface in the third direction in the internal space of the casing and configured to discharge liquid droplets (see fig. 5); and 
a maintenance unit (col. 5, lines 3-6) configured to receive liquid discharged from the head, and connected to the waste liquid storage section so that the liquid flows to the waste liquid storage section (col. 5, lines 3-6).
Miura does not explicitly teach wherein the maintenance unit is positioned between the waste liquid storage section and the fifth surface in the third direction in the internal space of the casing. Maruyama teaches this (Maruyama, see fig. 18, Note maintenance unit 306, and note that adding a maintenance unit in the position disclosed by Maruyama in the device disclosed by Miura would meet the limitation). It would have been obvious to one of ordinary skill in the art at the time of invention to add position the maintenance unit disclosed by Miura in the position disclose Maruyama because doing so would amount to combining prior art teachings according to known methods to obtain predictable results. In other words, it was well known at the time that printhead maintenance units should be positioned as close to directly between the heads they maintain and waste liquid reservoirs into which waste liquid from the cleaning is 
a tank (Miura, fig. 2, item 114) positioned in the internal space of the casing (Miura, see fig. 2) and configured to store the liquid, and a supply unit positioned in the internal space of the casing and configured to supply the liquid to the head from the tank (Miura, col. 5, lines 1-3), wherein the supply unit is positioned between the tank and the fifth surface in the third direction (Miura, compare figs. 2, 5), the head is positioned at one side in the second direction of the supply unit (Miura, compare figs. 2, 5), the maintenance unit is positioned between the head and the sixth surface in the third direction at the one side in the second direction of the supply unit, and the waste liquid storage section is positioned at the one side in the second direction of the tank (Miura, see fig. 5, Maruyama, fig. 18, Note that if, as discussed in the claim 1 rejection, the Maruyama’s maintenance unit 306 is added directly between the head 103 and the waste ink reservoir 115 disclosed by Miura, the limitation is met). 	Regarding claim 9, Miura in view of Maruyama teaches the liquid discharge apparatus according to claim 8, wherein the head, the maintenance unit, the waste liquid storage section and at least a part of the tank are positioned, in the second direction, in a range of a conveyance route through which the continuous sheet conveyed by the conveyor passes (Miura, see fig. 5). 	Regarding claim 10, Miura in view of Maruyama teaches the liquid discharge apparatus according to claim 8, wherein the supply unit includes a pump (Maruyama, .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Maruyama as applied to claim 1 above, and further in view of Kawajiri et al. (2015/0174933).

Regarding claim 3, Miura teaches the liquid discharge apparatus according to claim 1. Miura in view of Maruyama does not teach a second cover configured to slide with respect to the casing along the first direction so as to open or close a second opening formed in the fourth surface of the casing, wherein the continuous sheet is installable in the sheet accommodating section through the second opening of the casing. Kawajiri teaches a second cover that can be removed by sliding (Kawajiri, see figs. 1-3, Note that cover 107 can be slid by a user to expose the roll loading region. Note also that the cover is located on what would be the fourth surface of the casing). It would have been obvious to one of ordinary skill in the art at the time of invention to add the second cover on the fourth side of the casing, as disclosed by Kawajiri, in the device disclosed by Miura in view of Maruyama because doing so would allow for access to the continuous medium solely to load a new roll without having to open the entire printer.  	Regarding claim 4, Miura in view of Maruyama and Kawajiri teaches the liquid discharge apparatus according to claim 3, further comprising a first side frame and a second side frame positioned apart from each other in the second direction and extending in the first direction in the internal space of the casing, wherein the waste 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853